                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION



UNITED STATES OF AMERICA,

V.                                                 CRIMINAL CASE NO.3:19-CR-00029


ANIBAL LUCAS GARCIA,
                           Defendant.


         REPORT AND RECOMMENDATION OF THE MAGISTRATE JUDGE

       This matter is before the Court pursuant to Title 28 U.S.C. § 636(b)(1)(B) and (b)(3)

upon the Defendant's request to enter a conditional plea of guilty pursuant to Fed. R. Crim. P. 11

and a written plea agreement that has been entered into by the United States and the Defendant.

The matter was presented to the Court upon the written consent ofthe Defendant and counsel for

the Defendant to proceed before a United States Magistrate Judge, said consent including the

Defendant's understanding that he consented not only to having the Magistrate Judge conduct

the hearing, but also to having the Magistrate Judge make necessary findings and accept any

guilty plea as may be entered that could not be withdrawn except for a fair and just reason.

       The Defendant entered a conditional guilty plea to Count ONE(1)ofthe Indictment in

open court and pursuant to a Rule 11 inquiry. As part of his plea agreement, the Defendant

sought to preserve his ability to appeal the Court's Orders dated August 9,2019(ECF No. 32)

denying his Motion to Dismiss the Indictment. The Government has agreed to the Defendant's

preservation of his right to appeal the denial of the Motion to Dismiss. And the undersigned

finds the resolution of the Motion to Dismiss to be case-dispositive and, therefore, appropriate

for a conditional guilty plea under the Fourth Circuit's mandates in United States v. Bundy,392

F.3d 641,647-48(4th Cir. 2004).

         Upon consideration of the responses and statements made by the Defendant under oath,

on the record, and based upon the written plea agreement and statement of facts presented.
the Court makes the following findings:

       1.     That the Defendant is competent to enter a plea of guilty;

       2.     That the Defendant understands the nature of the charge against him to which his

              plea is offered;

       3.     That the Defendant understands what the maximum possible penalties are upon

              conviction ofthe offense charged, including any mandatory minimum periods of

              confinement, the effect of any required term of supervised release, the loss of

              various civil rights (if applicable, including the right to vote, the right to hold

              public office, the right to own and possess a firearm), the possibility of adverse

              immigration consequences (if applicable), the required imposition of a special

              assessment, forfeiture of real and/or personal property (if applicable), and

              restitution (if applicable);

       4.     That the sentencing court has jurisdiction and authority to impose any sentence

              within the statutory maximums provided; will determine the defendant's actual

              sentence in accordance with 18 U.S.C. § 3553(a); and, after considering the

              factors set forth in 18 U.S.C. § 3553(a), may impose a sentence above or below

              the advisory sentencing range, subject only to review by higher courts for

              reasonableness;

       5.     That the Defendant understands his right to persist in a plea of not guilty and

              require that the matter proceed to trial with all the rights and privileges attending a

              trial, including, but not limited to: the right to effective assistance of counsel; the

              right to use the power and processes of the Court to compel evidence on the

              Defendant's behalf; the right to confront and cross-examine adverse witnesses;

              the right to present relevant evidence; the right to remain silent; and, the right to

              trial by jury;
       6.      That the Defendant understands that he is waiving any right to appeal whatever

               sentence is imposed by pleading guilty, even if the sentence is erroneous, as long

               as said sentence does not exceed the total statutory penalties provided;

       7.      That the Defendant understands all provisions ofthe written plea agreement

               which was reviewed in essential part with the Defendant during the proceeding;

       8.      That the plea of guilty entered by the Defendant was knowingly and voluntarily

               entered and is not the result offorce or intimidation of any kind; nor is it the result

               of any promises other than the representations set forth in the plea agreement; and

       9.      That the plea of guilty entered by the Defendant was knowingly and voluntarily

               made with full knowledge ofthe consequences and with an independent basis in

               fact to support said plea).

       10.     That a conditional guilty plea would be appropriate, because the denial ofthe

               Defendant's Motion to Dismiss was case-dispositive.

       Accordingly, the Court accepted the Defendant's plea of guilty to Count ONE(1)of the

Indictment and entered judgment of guilt on the subject charge. It is therefore the

recommendation ofthe Court that its findings, including the acceptance ofthe Defendant's plea

of guilty and resulting judgment of guilt, be adopted.




                                                              /s/ l/U
                                              Roderick C. Young
                                              United States Magistrate JU^ge

Richmond, Virginia
Date: August 28, 2019
                                           NOTICE


       The Defendant is advised that he/she may file specific written objection to this

report and recommendation with the Court within fourteen (14) days of this date. If

objection is noted,the party objecting must promptly arrange for the transcription of the

relevant record and file it forthwith with the Court for its use in any review. Failure to

object in accordance with this notice, including the requirement for preparation of a

transcription of the relevant portions of the record, will constitute a waiver of any right to

de novo review of the matter and may result in adoption of the recommendation,including

the finding of guilt as entered by the magistrate judge.
